Execution Copy Exhibit 10.3(A) BANK OF AMERICA, NATIONAL ASSOCIATION Purchaser and AMERICAN HOME MORTGAGE CORP. Company and AMERICAN HOME MORTGAGE SERVICING, INC. Servicer MASTER BULK SALE AND SERVICING AGREEMENT Dated as of June 1, 2007 Adjustable and Fixed-Rate Mortgage Loans TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II AGREEMENT TO PURCHASE; CONVEYANCE OF MORTGAGE LOANS; PURCHASE PRICE; POSSESSION OF MORTGAGE FILES; MAINTENANCE OF SERVICING FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS; CLOSING CONDITIONS 15 Section 2.01.Agreement to Purchase; Conveyance of Mortgage Loans; Purchase Price; Possession of Mortgage Files; Maintenance of Servicing Files. 16 Section 2.02.Books and Records; Transfers of Mortgage Loans. 17 Section 2.03.Custodial Agreement; Delivery of Documents. 18 Section 2.04.Quality Control Procedures. 20 Section 2.05.Closing Conditions. 20 Section 2.06.Costs. 22 ARTICLE III REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH 22 Section 3.01.Company Representations, Warranties and Covenants Regarding the Company. 22 Section 3.02.Representations, Warranties and Covenants Regarding Individual Mortgage Loans. 22 Section 3.03.Repurchase and other Remedies. 22 Section 3.04.Payment Default; Exercise of Rescission Right. 24 Section 3.05.Premium Recapture. 24 Section 3.06.Review of Mortgage Loans. 24 ARTICLE IVADMINISTRATION AND SERVICING OF MORTGAGE LOANS 25 Section 4.01.Servicer. 25 Section 4.02.Liquidation of Mortgage Loans. 26 Section 4.03.Collection of Mortgage Loan Payments. 27 Section 4.04.Establishment of and Deposits to Custodial Account. 27 Section 4.05.Permitted Withdrawals From Custodial Account. 29 Section 4.06.Establishment of and Deposits to Escrow Account. 30 Section 4.07.Permitted Withdrawals From Escrow Account. 31 Section 4.08.Payment of Taxes, Insurance and Other Charges. 31 Section 4.09.Transfer of Accounts. 32 Section 4.10.Maintenance of Hazard Insurance. 32 Section 4.11.Maintenance of Mortgage Impairment Insurance. 34 Section 4.12.Maintenance of Fidelity Bond and Errors and Omissions Insurance. 34 Section 4.13.Inspections. 35 Section 4.14.Restoration of Mortgaged Property. 35 Section 4.15.Maintenance of PMI Policy; Claims. 35 Section 4.16.Title, Management and Disposition of REO Property. 36 Section 4.17.Real Estate Owned Reports. 37 i Section 4.18.Liquidation Reports. 38 Section 4.19.Reports of Foreclosures and Abandonments of Mortgaged Property. 38 Section 4.20.Notification of Adjustments. 38 Section 4.21.Modifications, Waivers, Amendments and Consents. 38 Section 4.22.Disaster Recovery/Business Continuity Plan. 40 Section 4.23.Fair Credit Reporting Act. 40 ARTICLE V PAYMENTS TO PURCHASER 40 Section 5.01.Remittances. 40 Section 5.02.Statements to Purchaser. 41 Section 5.03.Monthly Advances by Servicer. 41 ARTICLE VI GENERAL SERVICING PROCEDURES 42 Section 6.01.Due-on-Sale Provision and Assumptions. 42 Section 6.02.Satisfaction of Mortgages and Release of Mortgage Files. 43 Section 6.03.Servicing Compensation. 43 Section 6.04.Annual Statement as to Compliance. 44 Section 6.05.Annual Independent Public Accountants’ Servicing Report. 44 Section 6.06.Right to Examine Records. 44 Section 6.07.Compliance with REMIC Provisions. 44 ARTICLE VII COMPANY TO COOPERATE 45 Section 7.01.Provision of Information. 45 Section 7.02.Cooperation with Third-party Service Providers. 45 ARTICLE VIII THE COMPANY 46 Section 8.01.Indemnification; Third Party Claims. 46 Section 8.02.Merger or Consolidation. 46 Section 8.03.Limitation on Liability of Company and Others. 47 Section 8.04.Limitation on Assignment by Company. 47 ARTICLE IX RECONSTITUTION OF MORTGAGE LOANS AND COMPLIANCE WITH REGULATION AB 48 ARTICLE X DEFAULT 48 Section 10.01.Events of Default. 48 Section 10.02.Waiver of Defaults. 49 ARTICLE XI TERMINATION 50 Section 11.01.Termination. 50 Section 11.02.Termination Without Cause. 50 ARTICLE XII MISCELLANEOUS PROVISIONS 51 Section 12.01.Successor to Company. 51 Section 12.02.Governing Law. 52 Section 12.03.Notices. 52 Section 12.04.Severability of Provisions. 53 Section 12.05.Relationship of Parties. 53 ii Section 12.06.Successors and Assigns; Assignment of Agreement. 53 Section 12.07.Solicitation of Mortgagor. 53 Section 12.08.Further Agreements. 53 Section 12.09.Confidential Information. 53 Section 12.10.Information Security and Privacy. 53 Section 12.11.Counterparts. 53 Section 12.12.Exhibits. 53 Section 12.13.General Interpretive Principles. 53 Section 12.14.Reproduction of Documents. 53 Section 12.15.Trade Confirmation. 53 EXHIBITS Exhibit A Contents of Each Mortgage File Exhibit B Data Fields on Mortgage Loan Schedule Exhibit C Form of Trade Confirmation Exhibit D Form of Memorandum of Sale Exhibit E Form of Assignment, Assumption and Recognition Agreement Exhibit F Underwriting Guidelines Exhibit G Form of Opinion of Counsel Exhibit H Representations, Warranties and Covenants Regarding the Company Exhibit I Representations, Warranties and Covenants Regarding Individual Mortgage Loans Exhibit J Reconstitutions of Mortgage Loans and Compliance with Regulation AB Exhibit K Loan Level Format for Tape Input Exhibit L Reporting Data for Defaulted Loans Exhibit M Calculation of Realized Loss/Gain Form iii MASTER BULK SALE AND SERVICING AGREEMENT This is a Master Bulk Sale and Servicing Agreement (the “Agreement”) for adjustable and fixed rate residential first and second lien mortgage loans, dated and effective as of June 1, 2007, and is executed by and among Bank of America, National Association, as purchaser (the “Purchaser”), American Home Mortgage Corp., as seller (the “Company”) and American Home Mortgage Servicing, Inc., as servicer (the “Servicer”). W I T N E S S E T H WHEREAS, the Purchaser has agreed to purchase from time to time from the Company and the Company has agreed to sell from time to time to the Purchaser first and second lien adjustable and fixed rate mortgage loans; and WHEREAS, the Mortgage Loans will be sold by the Company and purchased by the Purchaser as pools or groups of whole loans, servicing retained (each, a “Mortgage Loan Package”) on the various Closing Dates as provided herein or in the related Trade Confirmation; and WHEREAS, each of the Mortgage Loans as of the related Closing Date will be secured by a mortgage, deed of trust or other security instrument creating a first or second lien on a residential dwelling located in the jurisdiction indicated on the related Mortgage Loan Schedule for the related Mortgage Loan Package, which will be annexed to a Memorandum of Sale (defined herein) on the related Closing Date; and WHEREAS, the Purchaser, the Company and the Servicer wish to prescribe the manner of purchase of the Mortgage Loans and the conveyance, servicing and control of the Mortgage Loans. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser, the Company and the Servicer agree as follows: ARTICLE I DEFINITIONS Whenever used herein, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Accepted Servicing Practices: Procedures (including collection procedures) that comply with Applicable Laws and that the Servicer customarily employs and exercises in servicing and administering mortgage loans for its own account and which are in accordance with the Fannie Mae Guides and the accepted mortgage servicing practices of prudent mortgage servicing institutions which service mortgage loans of the same type as the Mortgage Loans in the jurisdiction where the related Mortgaged Property is located. 1 Adjustable Rate Mortgage Loan:A Mortgage Loan that contains a provision pursuant to which the Mortgage Interest Rate is adjusted periodically. Adjustment Date:As to each Adjustable Rate Mortgage Loan, the date on which the Mortgage Interest Rate is adjusted in accordance with the terms of the related Mortgage Note and Mortgage. Affiliate:With respect to any specified Person, any other Person controlling, controlled by or under common control with such specified Person. Agreement:This Master Bulk Sale and Servicing Agreement and all amendments hereof and supplements hereto. ALTA:The American Land Title Association or any successor thereto. Applicable Laws:All legal and regulatory requirements (including statues, rules, regulations and ordinances) of federal, state and local governmental agencies, boards, commissions, instrumentalities or other governmental bodies to which any Mortgage Loan or any previous or current party (including the servicer) to any Mortgage Loan is subject. Appraisal:Either (i) written appraisal of a Mortgaged Property made by a Qualified Appraiser, which appraisal must be written, in form and substance to Fannie Mae and Freddie Mac standards, and satisfy the requirements of Title XI of the Financial Institution, Reform, Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder, in effect as of the date of the appraisal or (ii) to the extent reflected on the Mortgage Loan Schedule, another form of valuation of the Mortgaged Property permitted under the related Underwriting Guidelines. Appraised Value:With respect to any Mortgaged Property, the lesser of (i) the value set forth on the Appraisal made in connection with the origination of the related Mortgage Loan as the value of the related Mortgaged Property, or (ii) the purchase price paid for the Mortgaged Property, provided, however, that in the case of a refinanced Mortgage Loan, such value shall be based solely on the Appraisal made in connection with the origination of such Mortgage Loan. Assignment, Assumption and Recognition Agreement:The agreement substantially in the form of Exhibit E attached hereto. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the sale of the Mortgage to the Purchaser. Balloon Mortgage Loan:Any Mortgage Loan which by its original terms or any modifications thereof provides for amortization beyond its scheduled maturity date. BPO: A broker’s price opinion with respect to a Mortgaged Property. 2 Business Day:Any day other than (i) a Saturday or Sunday, or (ii) a day on which banking or savings and loan institutions in the State of New York or the State of Texas are authorized or obligated by law or executive order to be closed. Buydown Agreement:An agreement between the Company and a Mortgagor, or an agreement among the Company, a Mortgagor and a seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds. Buydown Funds:In respect of any Buydown Loan, any amount contributed by the seller of a Mortgaged Property subject to a Buydown Loan, the buyer of such property, the Company or any other source, plus interest earned thereon, in order to enable the Mortgagor to reduce the payments required to be made from the Mortgagor’s funds in the early years of a Mortgage Loan. Buydown Loan:Any Mortgage Loan in respect of which, pursuant to a Buydown Agreement, (i) the Mortgagor pays less than the full monthly payments specified in the Mortgage Note for a specified period and (ii) the difference between the payments required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds. Closing Date:With respect to a Mortgage Loan Package, the date or dates, set forth in the related Memorandum of Sale, on which the Purchaser will purchase and the Company will sell the Mortgage Loans identified therein. Code:The Internal Revenue Code of 1986, as it may be amended from time to time or any successor statute thereto, and applicable U.S. Department of the Treasury regulations issued pursuant thereto. Commission: The United States Securities and Exchange Commission. Company:American Home Mortgage Corp., or its successor in interest or assigns, or any successor to the Company under this Agreement appointed as herein provided. Company Employees:As defined in Section4.03. Company Information:As defined in Section 8.05. Conventional Mortgage Loan:Any Mortgage Loan that is not a FHA Mortgage Loan or VA Mortgage Loan. Cooperative Corporation:The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section 216 of the Code. Cooperative Loan:Any Mortgage Loan secured by Cooperative Shares and a Proprietary Lease. 3 Cooperative Loan Documents:With respect to any Cooperative Loan, (i) the Cooperative Shares, together with a stock power in blank; (ii) the original executed Security Agreement (or a copy thereof certified by an authorized officer of the related Cooperative Corporation) and the assignment of the Security Agreement endorsed in blank; (iii) the original executed Proprietary Lease and the assignment of the Proprietary Lease endorsed in blank; (iv)the original executed Recognition Agreement and the assignment of the Recognition Agreement (or a blanket assignment of all Recognition Agreements) endorsed in blank; (v) the executed UCC-1 financing statement with evidence of recording thereon, which has been filed in all places required to perfect the security interest in the Cooperative Shares and the Proprietary Lease; and (vi) the Company’s executed UCC-3 financing statements (or copies thereof) or other appropriate UCC financing statements required by state law, evidencing a complete and unbroken chain of title from the mortgagee to the Company with evidence of recording thereon (or in a form suitable for recordation). Cooperative Property:The real property and improvements owned by the Cooperative Corporation, that includes the allocation of individual dwelling units to the holders of the Cooperative Shares of the Cooperative Corporation. Cooperative Shares:Shares issued by a Cooperative Corporation. Cooperative Unit:A single family dwelling located in a Cooperative Property. Credit Score:The credit score of the Mortgagor provided by an organization providing credit scores at the time of the origination of a Mortgage Loan as reflected on the related Mortgage Loan Schedule and determined in accordance with the related Underwriting Guidelines. Custodial Account:The separate account or accounts created and maintained pursuant to Section 4.04. Custodial Agreement:The agreement between the Purchaser and the Custodian governing the retention of the originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan Documents. Custodian:The custodian under the Custodial Agreement, which shall initially be US Bank National Association, or its successor in interest or assigns, or any successor to the Custodian under the Custodial Agreement as provided therein. Cut-off Date: With respect to each Mortgage Loan, as specified in the related Memorandum of Sale, either the first day of the month of the related Closing Date or such other date specified in the related Trade Confirmation. Delivery Requirements:As defined in Section 5.01. Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction. 4 Determination Date:With respect to any Remittance Date, the fifteenth day of each calendar month (or if such fifteenth day is not a Business Day, the immediately preceding Business Day). Due Date:The day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace, as specified in the related Mortgage Note. Due Period:With respect to each Remittance Date, the period commencing on the second day of the month preceding the month of the Remittance Date and ending on the first day of the month of the Remittance Date. Errors and Omissions Insurance Policy:An errors and omissions insurance policy to be maintained by the Servicer or an Affiliate of the Servicer for the benefit of the Servicer pursuant to Section 4.12. Escrow Account:The separate account or accounts created and maintained pursuant to Section 4.06. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document. Event of Default:Any one of the conditions or circumstances enumerated in Section 10.01. Exchange Act:The Securities Exchange Act of 1934, as amended. Fannie Mae:Federal National Mortgage Association (FNMA), or any successor thereto. Fannie Mae Guides:The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’ Guide and all amendments or additions thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHA:The Federal Housing Administration, an agency within HUD, or any successor thereto and including the Federal Housing Commissioner and the Secretary of HUD where appropriate under the FHA regulations. FHA Mortgage Loan:A Mortgage Loan that has a MIC issued by HUD/FHA. Fidelity Bond:A fidelity bond to be maintained by the Servicer or an Affiliate of the Servicer for the benefit of the Servicer pursuant to Section4.12. First Lien: With respect to each Mortgaged Property, the lien of the mortgage, deed of trust or other instrument securing a Mortgage Note which creates a first lien on the Mortgaged Property. 5 First Remittance Date:[MONTH AFTER CLOSING] 18, 2007. Flood Zone Service Contract:A transferable contract maintained for the Mortgaged Property with a flood zone service provider acceptable to the Purchaser for the purpose of obtaining the current flood zone relating to such Mortgaged Property. Freddie Mac:Federal Home Loan Mortgage Corporation (FHLMC), or any successor thereto. Freddie Mac Guide:The Freddie Mac Single-Family Seller/Servicer Guide and all amendments or additions thereto. GAAP:Generally accepted accounting principles, consistently applied. Gross Margin:With respect to each Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule. HUD:The United States Department of Housing and Urban Development or any federal agency or official thereof which may from time to time succeed to the functions thereof with regard to FHA mortgage insurance.The term “HUD,” for purposes of this Agreement, is also deemed to include subdivisions thereof such as the FHA and Government National Mortgage Association. Index:With respect to any Adjustable Rate Mortgage Loan, the index identified on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the purpose of calculating the interest therein. Insurance Proceeds:Proceeds of insurance policies insuring the Mortgage Loan or the related Mortgaged Property, including proceeds of any PMI Policy, if applicable. Interest-Only Adjustment Date:With respect to each Interest-Only Mortgage Loan, the date specified in the related Mortgage Note on which the Monthly Payment will be adjusted to include principal as well as interest. Interest-Only Mortgage Loan:A Mortgage Loan which only requires payments of interest for a period of time specified in the related Mortgage Note. Interim Funder:With respect to each MERS Designated Mortgage Loan, the Person named on the MERS System as the interim funder pursuant to the MERS Procedures Manual. Investor:With respect to each MERS Designated Mortgage Loan, the Person named on the MERS System as the investor pursuant to the MERS Procedures Manual. Late Collections:With respect to any Mortgage Loan, all amounts received with respect to such Mortgage Loan, whether as late payments of Monthly Payments or as Insurance Proceeds, Liquidation Proceeds, Condemnation Proceeds or otherwise, which represent late payments or collections of Monthly Payments not previously recovered. 6 Liquidation Proceeds:Cash received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise, or the sale of the related Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan. LGC:A Loan Guaranty Certificate issued by the VA as a guarantee that the federal government will repay to the lender a specified percentage of the loan balance in the event of the borrower’s default. Loan-to-Value Ratio or LTV:With respect to any Mortgage Loan, the ratio of (i) the original loan amount of the Mortgage Loan at its origination (unless otherwise indicated) plus, in the case of Second Lien Mortgage Loans, the amount of any related First Lien as of the date of origination of the Mortgage Loan to (ii) the Appraised Value of the Mortgaged Property. LPMI Fee Rate:With respect to each Mortgage Loan which has an LPMI Policy, the portion of the Mortgage Interest Rate as set forth on the related Mortgage Loan Schedule (which shall be payable solely from the interest portion of Monthly Payments, Insurance Proceeds, Condemnation Proceeds or Liquidation Proceeds), which, during such period prior to the required cancellation of the LPMI Policy, shall be used to pay the premium due on the related LPMI Policy. LPMI Policy:A policy of primary mortgage guaranty insurance issued by an insurer acceptable under the Underwriting Guidelines and qualified to do business in the jurisdiction where the Mortgaged Property is located, pursuant to which the related premium is to be paid by the Servicer of the related Mortgage Loan from payments of interest made by the related borrower in an amount as is set forth in the related Mortgage Loan Schedule. Market Change Event:(a) A suspension or material limitation in trading in securities generally on the New York Stock Exchange or on NASDAQ; (b) a general moratorium on commercial banking activities declared by either federal or New York State authorities or a material disruption in commercial banking or securities settlement or clearance services in the United States; or (c) the outbreak or escalation of hostilities involving the United States or the declaration by the United States of a national emergency or war, if the effect of any such event specified in clause (c) in the judgment of the Purchaser makes it impracticable or inadvisable to proceed with the transactions as contemplated in this Agreement on the terms and in the manner contemplated in this Agreement. Master Servicer:With respect to any Securitization Transaction, the “master servicer,” if any, identified in the related transaction documents. Material Adverse Change:With respect to any Person, (a) a material adverse change in, or a material adverse effect upon, the operations, business, properties or condition (financial or otherwise) of such Person; (b) a material impairment of the ability of such Person to perform under this Agreement or any related agreements; or (c) a material adverse effect upon the legality, validity, binding effect or enforceability of such Person (unless such material adverse effect is directly caused by an action of the Purchaser which can be remedied by the Purchaser). 7 Memorandum of Sale:With respect to each Mortgage Loan and Mortgage Loan Package, the memorandum of sale, substantially in the form of Exhibit D attached hereto, confirming the sale by the Company and the purchase by the Purchaser of the Mortgage Loan Package on the related Closing Date. MERS:MERSCORP, Inc., its successors and assigns. MERS Designated Mortgage Loan:A Mortgage Loan for which (a) the Company has designated or will designate MERS as, and has taken or will take such action as is necessary to cause MERS to be, the mortgagee of record, as nominee for the Company, in accordance with MERS Procedure Manual and (b) the Company has designated or will designate the Purchaser or its designee as the Investor on the MERS System. MERS Procedures Manual:Collectively, the policies and procedures manuals published by MERS, including without limitation, the MERS Procedures Manual and the MERS Quality Assurance Procedures Manual, in each case, as it may be amended, supplemented or otherwise modified from time to time and as available from the MERS website. MERS Report:The report from the MERS System listing MERS Designated Mortgage Loans and other information. MERS System:MERS mortgage electronic registry system, as more particularly described in the MERS Procedures Manual. MIC:A Mortgage Insurance Certificate issued by HUD/FHA as evidence that a mortgage has been insured and that a contract of mortgage insurance exists between HUD/FHA and the lender. MIN:The Mortgage Identification Number for any MERS Designated Mortgage Loan. MOM Mortgage Loan:A Mortgage Loan that was registered on the MERS® System at the time of origination thereof and for which MERS appears as the record mortgagee or beneficiary on the related Mortgage. Monthly Advance:The portion of each Monthly Payment that is delinquent with respect to each Mortgage Loan at the close of business on the Determination Date required to be advanced by the Company pursuant to Section 5.03 on the Business Day immediately preceding the Remittance Date of the related month. Monthly Payment:With respect to any Mortgage Loan (other than an Option ARM Mortgage Loan), the scheduled monthly payment of principal and/or interest on a Mortgage Loan.With respect to any Option ARM Mortgage Loan, the payment of interest and/or principal elected to be paid by a Mortgagor pursuant to the payment options under the related Mortgage Note on each Due Date which payment may change on any Due Date as provided in the related Mortgage Note. Mortgage:With respect to any Mortgage Loan that is not a Cooperative Loan, the mortgage, deed of trust or other instrument securing a Mortgage Note, which creates a first or 8 second lien on the Mortgaged Property securing the Mortgage Note and, with respect to a Cooperative Loan, the related Security Agreement. Mortgage File:The items pertaining to a particular Mortgage Loan referred to in ExhibitA annexed hereto, and any additional documents required to be added to the Mortgage File pursuant to this Agreement. Mortgage Impairment Insurance Policy:A mortgage impairment or blanket hazard insurance policy as described in Section 4.11. Mortgage Interest Rate:The annual rate of interest borne on a Mortgage Note in accordance with the provisions of the Mortgage Note. Mortgage Loan:Each Mortgage Loan originally sold and subject to this Agreement and identified on the Mortgage Loan Schedule annexed to the related Memorandum of Sale, which Mortgage Loan includes without limitation the Mortgage File, the Monthly Payments, Principal Prepayments, liquidation proceeds, condemnation proceeds, insurance proceeds and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan. Mortgage Loan Documents:The documents referred to in Exhibit A as items 1 through 11. Mortgage Loan Package:The pool or group of whole loans purchased on a Closing Date, as described in the Mortgage Loan Schedule annexed to the related Memorandum of Sale. Mortgage Loan Remittance Rate:With respect to each Mortgage Loan, the annual rate of interest remitted to the Purchaser, which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate and any LPMI Fee Rate, if applicable. Mortgage Loan Schedule:With respect to each Mortgage Loan Package, the schedule of Mortgage Loans annexed to the related Memorandum of Sale (and delivered in electronic format to the Purchaser), such schedule setting forth the information set forth on Exhibit B with respect to each Mortgage Loan in the related Mortgage Loan Package. Mortgage Note:The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage. Mortgaged Property:With respect to each Mortgage Loan that is not a Cooperative Loan, the Mortgagor’s real property or leasehold interest, including any improvements, securing repayment of the debt evidenced by a related Mortgage Note, consisting of an unsubordinated estate in fee simple or, with respect to real property located in jurisdictions in which the use of leasehold estates for residential properties is a widely-accepted practice, a leasehold estate, in a single parcel or multiple parcels of real property improved by a residential dwelling.With respect to each Cooperative Loan, the Cooperative Shares allocated to a Cooperative Unit in the related Cooperative Corporation that were pledged to secure such Cooperative Loan and the related Proprietary Lease. 9 Mortgagor:The obligor on a Mortgage Note. Negative Amortization:A gradual increase in the mortgage debt that occurs when the Monthly Payment is not sufficient for full application to both principal and interest.The interest shortage is added to the unpaid principal balance to create “negative” amortization. Non-Conventional Mortgage Loans:The FHA Mortgage Loans and the VA Mortgage Loans. OCC:The Office of the Comptroller of the Currency. Officer’s Certificate:A certificate signed by the Chairman of the Board, the Vice Chairman of the Board, the President, the Chief Financial Officer, a Senior Vice President, an Executive Vice President, a First Vice President, a Vice President or an Assistant Vice President and by the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement. Opinion of Counsel:A written opinion of counsel, who may be an employee of the Company, reasonably acceptable to the Purchaser. Option ARM Mortgage Loan:An Adjustable Rate Mortgage Loan with an original term to maturity of not more than thirty (30) years and with respect to which the related borrower may choose a flexible payment option each month pursuant to the terms of the related Mortgage Note. Originator:With respect to any Mortgage Loan, the entity that (i) took the Mortgagor’s loan application, (ii) processed the Mortgagor’s loan application, or (iii) closed and/or funded such Mortgage Loan. Periodic Interest Rate Cap:As to each Adjustable Rate Mortgage Loan, the maximum increase or decrease in the Mortgage Interest Rate on any Adjustment Date pursuant to the terms of the Mortgage Note. Person:Any individual, corporation, partnership, joint venture, limited liability company, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof. PMI Policy:A policy of primary mortgage guaranty insurance issued by a Qualified Insurer, as required by this Agreement with respect to certain Mortgage Loans. Prepayment Interest Shortfall:As to any Remittance Date and each Mortgage Loan subject to a Principal Prepayment received during the calendar month preceding such Remittance Date, the amount, if any, by which one month’s interest at the related Mortgage Loan Remittance Rate on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Premium:With respect to a Prepayment Premium Loan, the prepayment charge or penalty interest required to be paid by the Mortgagor in connection with a prepayment 10 of the related Mortgage Loan, as provided in the related Mortgage Note or Mortgage, and as specified on the related Mortgage Loan Schedule. Prepayment Premium Loan:Each Mortgage Loan identified on the related Mortgage Loan Schedule with respect to which the Mortgagor must pay a Prepayment Premium in connection with a Principal Prepayment of all or a specific portion of the Mortgage Loan. Prime Rate:The prime rate as published in the Wall Street Journal. Principal Prepayment:Any payment or other recovery of principal on a Mortgage Loan which is received in advance of its scheduled Due Date, including any Prepayment Premium thereon and which is not accompanied by an amount of interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment. Principal Prepayment Period:The month preceding the month in which the related Remittance Date occurs. Proprietary Lease:With respect to any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Cooperative Shares. Purchase Price:The price specified in the related Memorandum of Sale and paid on the Closing Date by the Purchaser to the Company for the Mortgage Loans included in one or more Mortgage Loan Packages, as calculated and adjusted as set forth in the related Trade Confirmation. Purchaser:Bank of America, National Association, or its successor in interest or any successor or assignee to the Purchaser under this Agreement as herein provided. Qualified Appraiser: An appraiser, duly appointed by the Company, who had no interest, direct or indirect, in the Mortgaged Property or in any loan made on the security thereof at the time at which the appraisal was made, and whose compensation was not affected by the approval or disapproval of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfied the requirements of Title XI of the Financial Institution Reform, Recovery, and Enforcement Act and the regulations promulgated thereunder, all as in effect on the date of the appraisal. Qualified Correspondent: Any Person from which the Company purchased Mortgage Loans, provided that the following conditions are satisfied: (i) such Mortgage Loans were originated pursuant to an agreement between the Company and such Person that contemplated that such Person would underwrite mortgage loans from time to time, for sale to the Company, in accordance with underwriting guidelines designated by the Company (“Designated Guidelines”) or guidelines that do not vary materially from such Designated Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in clause (i) above and were acquired by the Company within one hundred eighty (180) calendar days after origination; (iii) either (x) the Designated Guidelines were, at the time such Mortgage Loans were originated, used by the Company in origination of mortgage loans of the same type as the Mortgage Loans for the Company’s own account or (y) the Designated Guidelines were, at the time such Mortgage Loans were underwritten, designated by the Company on a consistent basis for use by lenders in 11 originating mortgage loans to be purchased by the Company; and (iv) the Company employed, at the time such Mortgage Loans were acquired by the Company, pre-purchase or post-purchase quality assurance procedures (which may involve, among other things, review of a sample of mortgage loans purchased during a particular time period or through particular channels) designed to ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company. Qualified Depository:Either (i) an account or accounts the deposits in which are insured by the FDIC to the limits established by such corporation, provided that any such deposits not so insured shall be maintained in an account at a depository institution or trust company whose commercial paper or other short term debt obligations (or, in the case of a depository institution or trust company which is the principal subsidiary of a holding company, the commercial paper or other short term debt obligations of such holding company) have been rated by each Rating Agency in its highest short-term rating category, or (ii) a segregated trust account or accounts (which shall be a “special deposit account”) maintained with any federal or state chartered depository institution or trust company, acting in its fiduciary capacity.Eligible Accounts may bear interest. Qualified Insurer:A mortgage guaranty insurance company duly authorized and licensed where required by law to transact mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac. Rating Agency:Each of Fitch, Inc., Moody’s Investors Service, Inc., and Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., or any successor thereto. Recognition Agreement:With respect to any Cooperative Loan, an agreement between the related Cooperative Corporation and the originator of such Mortgage Loan to establish the rights of such originator in the related Cooperative Property. Reconstitution: Any Securitization Transaction or Whole Loan Transfer. Regulation AB:
